Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September November 15, 2021, has been fully considered and entered.  Accordingly, Claims 1-11 and 13-25 are pending in this application.  Claims 1-11 and 13-25 have been amended.  Claims 1, 10, and 18 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1, 2, 4-7, 9-11, 13-15, 17-20, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Lai (PG Pub. No. 2011/0191316 A1), and further in view of Clark (PG Pub. No. 2014/0280253 A1) and Nee (PG Pub. No. 2013/0304725 A1).
Regarding Claim 1, Lai discloses a method comprising:
receiving a search query (see Lai, paragraph [0056], where query analysis module 1410 may receive as input … user-generated queries);
activating a plurality of widgets based on search results obtained from the search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210; see also paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0064], where ranking module 1424 of widget container 1420 may rank activated widgets according to a user preference of a widget and/or a content relevance of a vertical search result with respect to an associated query); and
displaying the search results within the plurality of activated widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
receiving an indication of addition of a new service in a virtual computing system;
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service and automatically adding the searchable keyword to a database of the search system; and
determining a view for each of the plurality of widgets based upon a number of the search results.
Clark discloses:
receiving an indication of addition of a new service in a virtual computing system; and
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service (see Clark, paragraph [0005], where upon determining that the related data source is not in a corpus of the NLP system, the system and computer program product ingest the related data source into the corpus); and 
automatically adding the searchable keyword to a database of the search system (see Clark, paragraph [0005], where embodiments described herein include a system and a computer program product that receiving a query for processing by a NLP system and identify a data source related to the query by associating one or more elements of the query to the data source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Clark for the benefit of identifying a data source that is likely to contain an answer to the query (see Clark, Abstract).
The combination of Lai and Clark does not disclose determining a view for each of the plurality of widgets based upon a number of the search results.  The combination of Lai, Clark, and Nee discloses determining a view for each of the subset of the plurality of activated widgets based upon a number of search results associated with the search query (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai and Clark with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 2, Lai in view of Clark and Nee discloses the method of Claim 1, wherein the plurality of widgets are suitable for displaying the search results of an entity type identified based on the search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 4, Lai in view of Clark and Nee discloses the method of Claim 1, wherein the plurality of widgets are suitable for displaying a particular type of search results (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 5, Lai in view of Clark and Nee discloses the method of Claim 1, wherein:
the view comprises a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]).
Lai does not disclose a view in response to the number of search results comprising a single search result.  Nee discloses a view in response to the number of search results comprising a single search result (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 6, Lai in view of Clark and Nee discloses the method of Claim 1, wherein:
Lai does not disclose upon the number of search results comprising multiple results greater than a threshold, the view comprises a visual view.  Nee discloses upon the number of search results comprising multiple results greater than a threshold, the view comprises a visual view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 7, Lai in view of Clark and Nee discloses the method of Claim 1, wherein:
Lai does not disclose upon the number of search results comprising multiple results greater than a single search result and less than a threshold, the list comprises a list view.  Nee upon the number of search results comprising multiple results greater than a single search result and less than a threshold, the list comprises a list view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 9, Lai in view of Clark and Nee discloses the method of Claim 1, further comprising:
Lai does not disclose installing the new service and associating the new service with the search system through the registering.  Clark discloses installing the new service and associating the new service with the search system through the registering (see Clark, paragraph [0005], where upon determining that the related data source is not in a corpus of the NLP system, the system and computer program product ingest the related data source into the corpus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Clark for the benefit of identifying a data source that is likely to contain an answer to the query (see Clark, Abstract).
Regarding Claim 10, Lai discloses an apparatus comprising:
a processor (see Lai, paragraph [0093], for processing unit 1520) executing computer-readable instructions stored on a memory to:
receiving a search query (see Lai, paragraph [0056], where query analysis module 1410 may receive as input … user-generated queries);
activating a plurality of widgets based on search results obtained from the search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210; see also paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0064], where ranking module 1424 of widget container 1420 may rank activated widgets according to a user preference of a widget and/or a content relevance of a vertical search result with respect to an associated query); and
displaying the search results within the plurality of activated widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
receiving an indication of addition of a new service in a virtual computing system;
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service and automatically adding the searchable keyword to a database of the search system; and
determining a view for each of the plurality of widgets based upon a number of the search results.
Clark discloses:
receiving an indication of addition of a new service in a virtual computing system; and
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service (see Clark, paragraph [0005], where upon determining that the related data source is not in a corpus of the NLP system, the system and computer program product ingest the related data source into the corpus); and 
automatically adding the searchable keyword to a database of the search system (see Clark, paragraph [0005], where embodiments described herein include a system and a computer program product that receiving a query for processing by a NLP system and identify a data source related to the query by associating one or more elements of the query to the data source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Clark for the benefit of identifying a data source that is likely to contain an answer to the query (see Clark, Abstract).
The combination of Lai and Clark does not disclose determining a view for each of the plurality of widgets based upon a number of the search results.  The combination of Lai, Clark, and Nee discloses determining a view for each of the subset of the plurality of activated widgets based upon a number of search results associated with the search query (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai and Clark with Nee for the benefit of dynamically selecting (see Nee, Abstract).
Regarding Claim 11, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein:
Lai does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view.  Nee upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 13, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein:
the view comprises a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]).
Lai does not disclose upon the number of search results comprising a single search result.  Nee discloses upon the number of search results comprising a single search result (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 14, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein:
Lai does not disclose the number of search results comprising multiple results greater than a threshold, the view comprises a visual view.  Nee discloses the number of search results comprising multiple results greater than a threshold, the view comprises a visual view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 15, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein:
Lai does not disclose upon the number of search results comprising multiple results greater than a single search result and less than a threshold, the view comprises a list view.  Nee discloses upon the number of search results comprising multiple results greater than a single search result and less than a threshold, the view comprises a list view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 17, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein the processor further executes computer-readable instructions to:
Lai does not disclose installing the new service and associating the new service with the search system through the registering.  Clark discloses installing the new service and associating the new service with the search system through the registering (see Clark, paragraph [0005], where upon determining that the related data source is not in a corpus of the NLP system, the system and computer program product ingest the related data source into the corpus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Clark for the benefit of identifying a data source that is likely to contain an answer to the query (see Clark, Abstract).
Regarding Claim 18, Lai
receiving a search query (see Lai, paragraph [0056], where query analysis module 1410 may receive as input … user-generated queries);
activating a plurality of widgets based on search results obtained from the search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210; see also paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0064], where ranking module 1424 of widget container 1420 may rank activated widgets according to a user preference of a widget and/or a content relevance of a vertical search result with respect to an associated query); and
displaying the search results within the plurality of activated widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
receiving an indication of addition of a new service in a virtual computing system;
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service and automatically adding the searchable keyword to a database of the search system; and
determining a view for each of the plurality of widgets based upon a number of the search results.
Clark discloses:
receiving an indication of addition of a new service in a virtual computing system; and
registering the new service with a search system in response to the indication, wherein the registering comprises identifying a searchable keyword from the new service (see Clark, paragraph [0005], where upon determining that the related data source is not in a corpus of the NLP system, the system and computer program product ingest the related data source into the corpus); and 
automatically adding the searchable keyword to a database of the search system (see Clark, paragraph [0005], where embodiments described herein include a system and a computer program product that receiving a query for processing by a NLP system and identify a data source related to the query by associating one or more elements of the query to the data source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Clark for the benefit of identifying a data source that is likely to contain an answer to the query (see Clark, Abstract).
The combination of Lai and Clark does not disclose determining a view for each of the plurality of widgets based upon a number of the search results.  The combination of Lai, Clark, and Nee discloses determining a view for each of the subset of the plurality of activated widgets based upon a number of search results associated with the search query (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai and Clark with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 19, Lai in view of Clark and Nee discloses the non-transitory computer readable media of Claim 18, wherein:
Lai does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view.  Nee discloses upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 20, Lai in view of Clark and Nee discloses the non-transitory computer readable media of Claim 18, wherein the plurality of widgets are suitable for displaying search results of at least one of an entity type identified based on the search query, a state of the virtual computing system, or a particular type of search results (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 21, Lai in view of Clark and Nee discloses the method of Claim 1, wherein:
Lai does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view.  Nee discloses upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than the single search result and less than the second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 22, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein the processor further executes computer-readable instructions to activate the plurality of widgets that satisfy a condition (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 23, Lai in view of Clark and Nee discloses the apparatus of Claim 22, wherein the condition comprises an entity type, the number of search results of a particular type, or a current state of the virtual computing system (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210), the number of the least one search result of a particular type, or a current state of a visual computing system.
Regarding Claim 24, Lai in view of Clark and Nee discloses the non-transitory computer readable media of Claim 18, wherein the plurality of widgets comprises a first widget and a second widget, and wherein the view of the first widget is different from the view of the second widget (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force).
Regarding Claim 25, Lai in view of Clark and Nee discloses the non-transitory computer readable media of Claim 18, wherein each of the plurality of widgets is configured to display the search results of a particular type (see Lai, page 9, where Claim 20 discloses a plurality of widgets each configured to display information of a particular type, such as ‘shopping’, ‘utility’, and ‘finance’).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, Clark and Nee as applied to Claims 1, 2, 4-7, 9-11, 13-15, 17-20, and 21-25 above, and further in view of McFadden (PG Pub. No. 2013/0014086 A1).
Regarding Claim 3, Lai in view of Clark and Nee discloses the method of Claim 1, wherein:
Lai does not disclose the plurality of widgets are suitable for displaying a state of the virtual computing system identified based on the search query.  McFadden discloses the plurality of widgets are suitable for displaying a state of the virtual computing system identified based on the search query (see McFadden, paragraph [0105], where device 600 includes a processor configured to establish a connection with one or more virtual machines (e.g., using a debugger protocol configured to communicate debug commands to an application executed by the virtual machine), transmit a request for the current state of the one or more virtual machines using the debugger protocol, and output the current state information of the one or more virtual machines for display to a user upon request of a user of the mobile device; see also paragraph [0116], where Fig. 7 is a block diagram illustrating the internal architecture 700 of the device 600; the architecture includes … application programs 715 (including, for example, a web browser application, a widget or gadget engine, and or other applications as necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with McFadden for the benefit of transmitting a request for the state of one or more virtual machines and outputting the current state of the one or more virtual machines to the user (see McFadden, Abstract). 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Clark and Nee as applied to Claims 1, 2, 4-7, 9-11, 13-15, 17-20, and 21-25 above, and further in view of Chakraborty (PG Pub. No. 2017/0140428 A1).
Regarding Claim 8, Lai in view of Clark and Nee discloses the method of Claim 1, further comprising:
Lai does not disclose:
determining that an activated number of the plurality of widgets is greater than a first threshold; and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold.
Chakraborty discloses:
determining that an activated number of the plurality of widgets is greater than a first threshold; (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t); and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Chakraborty for the benefit of dynamically selecting content for online visitors (see Chakraborty, Abstract).
Regarding Claim 16, Lai in view of Clark and Nee discloses the apparatus of Claim 10, wherein the processor further executes the computer-readable instructions to:
Lai does not disclose:
determining that an activated number of the plurality of widgets is greater than a first threshold; and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold.
Chakraborty discloses:
determining that an activated number of the plurality of widgets is greater than a first threshold; (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t); and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Chakraborty for the benefit of dynamically selecting content for online visitors (see Chakraborty, Abstract).
Response to Arguments
Applicant’s Arguments, filed November 15, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Wey (PG Pub. No. 2012/0005611 A1), which concerns viewing and editing an executable block diagram model in a graphical user interface.
Mansour (PG Pub. No. 2008/0082569 A1), which concerns a smart enterprise information integration engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161          
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161